UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ALGOOD CASTERS LIMITED,

                               Plaintiff,

         -v-
                                                         CIVIL ACTION NO.: 20 Civ. 4623 (LJL) (SLC)

                                                                          ORDER
CASTER CONCEPTS, INC.,

                               Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         On May 7, 2021, the Court scheduled a settlement conference with the parties on May

17, 2021 at 2:00 pm. (ECF No. 46). Plaintiff failed to appear at the settlement conference and

emailed the Court’s chambers last night, stating that the parties had reached a settlement.

         By Friday, May 28, 2021, the parties shall file a stipulation of dismissal for review and

endorsement by the Honorable Lewis J. Liman, United States District Judge.


Dated:          New York, New York
                May 18, 2021

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
